Case 1:20-cv-00484-LO-TCB Document 70 Filed 07/02/20 Page 1 of 3 PageID# 2117



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                              ALEXANDRIA DIVISION


AMAZON.COM, INC. and AMAZON
DATA SERVICES, INC.,

              Plaintiffs,

       v.
                                                          CASE NO. 1:20-CV-484
WDC HOLDINGS LLC dba NORTHSTAR
COMMERCIAL PARTNERS; BRIAN
WATSON; STERLING NCP FF, LLC;
MANASSAS NCP FF, LLC; NSIPI
ADMINISTRATIVE MANAGER; NOVA
WPC LLC; WHITE PEAKS CAPITAL LLC;
VILLANOVA TRUST; JOHN DOES 1-20,

              Defendants.


             NOTICE OF HEARING DATE ON PLAINTIFFS’
              MOTION FOR AN ORDER TO SHOW CAUSE
  WHY DEFENDANTS WDC HOLDINGS LLC DBA NORTHSTAR COMMERCIAL
   PARTNERS AND BRIAN WATSON SHOULD NOT BE HELD IN CONTEMPT
           OF THE JUNE 5, 2020 PRELIMINARY INJUNCTION

       PLEASE TAKE NOTICE that on July 17, 2020 at 10:00 a.m., or as soon thereafter as the

matter may be heard, Plaintiffs Amazon.com, Inc. and Amazon Data Services, Inc. will bring for

hearing their Motion for an Order to Show Cause Why Defendants Brian Watson and WDC

Holdings LLC Should Not Be Held In Contempt of the June 5, 2020 Preliminary Injunction.
Case 1:20-cv-00484-LO-TCB Document 70 Filed 07/02/20 Page 2 of 3 PageID# 2118



 Dated: July 2, 2020         Respectfully submitted,
                             s/ Travis S. Andrews
                             Elizabeth P. Papez (pro hac vice)
                             Patrick F. Stokes (pro hac vice)
                             Claudia M. Barrett (pro hac vice
                             Travis S. Andrews (Va. State Bar No. 90520)
                             GIBSON, DUNN & CRUTCHER LLP
                             1050 Connecticut Avenue, N.W.
                             Washington, D.C. 20036-5306
                             Telephone: (202) 955-8500
                             Facsimile: (202) 467-0539
                             epapez@gibsondunn.com
                             pstokes@gibsondunn.com
                             cbarrett@gibsondunn.com
                             tandrews@gibsondunn.com

                             Counsel for Plaintiffs Amazon.com, Inc. and Amazon Data
                             Services, Inc.




                                       2
Case 1:20-cv-00484-LO-TCB Document 70 Filed 07/02/20 Page 3 of 3 PageID# 2119



                                CERTIFICATE OF SERVICE

       I hereby certify that on July 2, 2020, I will electronically file the foregoing with the Clerk

of Court using the CM/ECF system. I will send then send the document and a notification of such

filing (NEF) to the following parties via U.S. mail to their last-known address:



Jamie Hubbard                              NSIPI Administrative Manager
Stimson Stancil LaBranche Hubbard          1999 Broadway, Suite 3500
1652 Downing Street                        Denver, CO 80202
Denver, CO 80218
Counsel for Defendants White Peaks Capital
LLC and NOVA WPC LLC                       Sterling NCP FF, LLC
                                           1999 Broadway, Suite 3500
                                           Denver, CO 80202
Villanova Trust
c/o Christian Kirschner, Trustee
3924 Wallace Lane                          Manassas NCP FF, LLC
Nashville, TN 37215                        1999 Broadway, Suite 3500
                                           Denver, CO 80202



                                              s/ Travis S. Andrews
                                              Travis S. Andrews (Va. State Bar No. 90520)
                                              GIBSON, DUNN & CRUTCHER LLP
                                              1050 Connecticut Avenue, N.W.
                                              Washington, D.C. 20036-5306
                                              Telephone: (202) 955-8500
                                              Facsimile: (202) 467-0539
                                              tandrews@gibsondunn.com

                                              Counsel for Plaintiffs Amazon.com, Inc. and Amazon
                                              Data Services, Inc.




                                                 3
